•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00673-CV

MORGAN ENGINEERING SYSTEMS, INC.,
Appellant

v.

Patricia M. GALINDO,
Appellee

From the 293rd Judicial District Court, Maverick County, Texas
Trial Court No. 08-02-23240-MCV
Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice

Delivered and Filed: February 3, 2010

MOTION TO DISMISS GRANTED; DISMISSED
            Appellant filed a motion to dismiss this appeal. We grant the motion. See Tex. R. App. P.
42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the
assessment of costs, we order all costs assessed against appellant. See Tex. R. App. P. 42.1(d)(absent
agreement of the parties, costs are taxed against appellant).
                                                                                    PER CURIAM